UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                   May 19, 2006

                                      Before

                      Hon. JOHN L. COFFEY, Circuit Judge

                      Hon. DANIEL A. MANION, Circuit Judge

                      Hon. MICHAEL S. KANNE, Circuit Judge

No. 04-2404

UNITED STATES OF AMERICA,                      Appeal from the United States
    Plaintiff-Appellee,                        District Court for the Northern
                                               District of Illinois, Eastern Division.
      v.
                                               No. 03 CR 15-1
JOSE J. FERNANDEZ-REYES,
     Defendant-Appellant.                      Joan Humphrey Lefkow,
                                               Judge.


                                    ORDER

           Jose Fernandez-Reyes pleaded guilty to reentering the United States
without permission of the Attorney General after being deported to Mexico
following a conviction for an aggravated felony, 8 U.S.C. § 1326(a), (b)(2). The
district court sentenced him to 80 months’ imprisonment and three years’
supervised release. Thereafter, we ordered a limited remand under United States v.
Paladino, 401 F.3d 471 (7th Cir. 2005), so that the district court could tell us
whether it would have imposed the same sentence knowing that the sentencing
guidelines were only advisory.

       After reviewing the appropriate considerations under 18 U.S.C. § 3553(a), the
district court has responded that it would not have sentenced Fernandez-Reyes
No. 04-2404                                                                      Page 2

differently. Fernandez-Reyes did not respond to our invitation to file arguments
concerning the appropriate disposition of the appeal in light of the district court’s
decision. The government did respond, however, and asks that we affirm.

       Fernandez-Reyes’s sentence of 80 months’ imprisonment is within the
guidelines range of 77 to 96 months. It is therefore presumptively reasonable,
United States v. Spano, 2006 WL 1230331, at *1 (7th Cir. May 9, 2006); United
States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005), and Fernandez-Reyes has not
even attempted to rebut the presumption. Moreover, the district court thoroughly
explained why the sentencing purposes of restraint and deterrence make a sentence
within the guidelines range appropriate. The sentence is AFFIRMED.